Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodham et al. (US20190071815).
Regarding claim 1, Woodham et al. teaches a laundry treating appliance (see abstract) comprising: a chassis 102 defining an interior and having a front panel 130 defining a front panel opening 132; a rotatable treating chamber 120 located within the interior and accessible through the front panel opening 132; and a door assembly 200 movably mounted to the chassis 102 for movement between opened and closed positions to selectively open or close the front panel opening 132, the door assembly 200 comprising: a compartment 204 movably mounted to the door assembly 200 for movement between opened and closed positions; a basin 210 carried by the compartment 204 such that, when the compartment 204 is in the opened position, the basin 210 is in an accessible position where the basin 210 is open to an exterior of the door .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20170137985) in view of Woodham et al. (US20190071815).
Regarding claims 1-2 and 13-14, Kim teaches a laundry treating appliance (see abstract) comprising: a chassis 10 defining an interior and having a front panel 10b defining a front panel opening 2a; a rotatable treating chamber 30 located within the interior and accessible through the front panel opening 2a; and a door assembly 110 movably mounted to the chassis 10 for movement between opened and closed positions to selectively open or close the front panel opening 2a, the door assembly 110 comprising: a compartment 160 (see compartment formed between 162 and vertical portion connected to 164) movably mounted to the door assembly 110 for movement between opened and closed positions; a basin 180d whereby when the compartment 160 is in the opened position the basin 180d is in an accessible position where the basin 180d is open to an exterior of the door assembly 110 and laundry items can be loaded into the basin 180d and when the compartment 160 is in the closed position the basin 180d is in a non-accessible position where the basin 180d is open to the treating chamber 30; a deflector body 186 extending between from the door assembly 110 to discourage fluids or objects from entering or exiting the treating chamber 30 even during a cycle of operation (see figures 1-2, 7-8, paragraphs [0056]-[0057], [0131]-[0140]). Kim does not explicitly teach that the basin is carried by the compartment. Woodham et al. teaches a laundry treating appliance (see abstract) and a compartment 204 rotatably mounted to the door assembly 200 for movement between opened and closed positions (reads on claims 2 and 14); a basin 210 carried by the compartment 204 such that, when the compartment 204 is in the opened position, the basin 210 is in an accessible position where the basin 210 is open to an exterior of the door assembly 200 and 
Regarding claims 4-6 and 15, Kim and Woodham et al. together teach the limitations of claims 1 and 13. Kim does not teach a faucet oriented to emit liquid into the basin. Woodham et al. teaches in figures 5 and paragraphs [0041]-[0043] a faucet 230 that is oriented to emit liquid into the basin 210 when the basin 210 is in the accessible position (reads on claims 4 and 15) allowing for treatment of items disposed therein; a faucet actuator 232/162 operably coupled to the faucet 230 for selective actuation of the faucet 230 (reads on claim 5) and located on the door assembly 200 such that it is physically accessible exteriorly of the laundry treating appliance when the basin 210 is in the accessible position (reads on claim 6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a faucet may be included in the modified system by Kim so as to allow for the treatment of items disposed in the basin, as shown to be known and conventional by Woodham et al.
Regarding claims 7-10 and 16-17, Kim and Woodham et al. together teach the limitations of claims 1 and 13. Kim teaches in figures 7-8 and paragraphs [0131]-[0140] a discouraging assembly 186-189 that discourages fluids or objects from entering or exiting the treating chamber 30 when the compartment 160 is in the opened position (reads on claim 10). 
Regarding claims 11-12 and 18-19, Kim and Woodham et al. together teach the limitations of claims 10 and 17. Kim teaches in figures 7-8 that the discouraging assembly 186-189 comprises a deflector body 186 extending between the door assembly 110 and the distal end of the apex of the basin 180d when the compartment 160 is in the opened position (see contact at 189 and 180c) (reads on claims 11 and 18); the deflector body contacts at least a portion of the apex of the basin 180d to discourage the fluids or objects from entering or exiting the treating chamber 30 even during a cycle of operation (see contact at 189 and 180c) (reads on claims 12 and 19).

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20170137985) in view of Woodham et al. (US20190071815) as applied to claims 1 and 13 and further in view of Lee (US5546773).
Regarding claims 3 and 20, Kim and Woodham et al. together teach the limitations of claims 1 and 13. Kim teaches a control system 80 that may be used to control various aspects of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TINSAE B AYALEW/EXAMINER, Art Unit 1711